TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00207-CV



                                In re Sister Jan E. Renz,
       Independent Executor of the Estate of Bernice Morene Ille, Deceased, Relator


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                            ORDER


PER CURIAM

               Relator Sister Jan E. Renz has filed a petition for writ of mandamus and an emergency

motion for temporary relief. See Tex. R. App. P. 52.8, 52.10. We grant relator’s emergency motion

and stay (1) the trial court’s order granting real party in interest Ken Ille’s motion to enforce the

mediated settlement agreement, which was signed on March 23, 2015, and (2) the trial court’s order

granting real party in interest Ken Ille’s motion to enforce the March 23, 2015 order, which was

signed on April 2, 2015, pending further order of this Court. Further, the Court orders real party in

interest Ken Ille to file a response to the petition for writ of mandamus on or before April 17, 2015.

               It is so ordered on April 8, 2015.



Before Chief Justice Rose, Justices Goodwin and Field